 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Linen Supply Company; and Textile Ser-vice Industries, Inc. and Laundry and CleaningDrivers, Local 256, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of AmericaLaundry and Cleaning Drivers, Local 256, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca and American Linen Supply Company; andTextile Service Industries, Inc. Cases 20-CA-11357 and 20-CB-3832March 14, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn October 13, 1977, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis proceeding. Thereafter, Respondent Employersfiled exceptions and a supporting brief, and theGeneral Counsel filed a limited exception and a copyof its brief to the Administrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order, the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondents, American LinenSupply Company; and Textile Service Industries,Inc., San Francisco, California, their officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, except that theattached notice is substituted for that of the Admin-istrative Law Judge.I We find no merit in Respondent's allegations of bias on the part of theAdministrative Law Judge. There is no basis for finding that bias orpartiality existed merely because the Administrative Law Judge resolvedimportant factual conflicts in favor of those witnesses who testified onbehalf of the Union. As the Supreme Court has stated, "total rejection of anopposed view cannot of itself impugn the integrity or competence of a trierof fact." N.L.R.B. v. Pittsburgh Steamship Company, 337 U.S. 656 (1949).Moreover, it is the Board's established policy not to overrule an Administra-tive Law Judge's resolutions with respect to credibility unless the clearpreponderance of all the relevant evidence convinces us that the resolutionsare incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd.235 NLRB No. 23188 F.2d 362 (C.A. 3, 1951). We have carefully examined the record and theAdministrative Law Judge's Decision, especially his explicitly articulateddemeanor findings concerning the testimony of Goldberger and Silbert, andfind no basis for reversing his findings.2 Through inadvertence the aflirmative provision of the AdministrativeLaw Judge's recommended Order has been omitted from the notice toemployees. We shall accordingly substitute a revised notice containing theappropriate provision.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse the request of Laundryand Cleaning Drivers, Local 256, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, tobargain with respect to employees of AmericanLinen Supply Company that are performing thework of drivers, salesmen, or route leadmen.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights protected by the NationalLabor Relations Act.WE WILL, upon request, bargain with Laundryand Cleaning Drivers, Local 256, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, inthe appropriate unit as described herein and,upon further request, execute a written contractincorporating any agreement reached. The bar-gaining unit is:All employees of American Linen SupplyCompany performing the work of drivers,salesmen and route leadmen; excluding of-fice clerical employees, guards and supervi-sors as defined in the Act.AMERICAN LINEN SUPPLYCOMPANYTEXTILE SERVICEINDUSTRIES, INC.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard at San Francisco, California, during May1977, based on cross-charges underlying consolidatedcomplaints issued January 11, 1977, alleging, as "mutuallyinconsistent theories," that Local 256, Laundry and Clean-ing Drivers, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, called the Union, has particularly since on orabout January 15, 1976, refused to sign a written contract112 AMERICAN LINEN SUPPLY COMPANYembodying agreement reached through collective bargain-ing, and that Textile Service Industries, Inc., called theAssociation or TSI, and American Linen Supply Companyas one of its member-employers, has since on or aboutApril 19, 1976, refused to bargain with the Union asexclusive representative of all employees in certain appro-priate bargaining units.Upon the entire record,' my observation of witnesses,and consideration of briefs filed by each party, I make thefollowing:FINDINGS OF FACT AND RESULTANT CONCLUSIONSOF LAWAround late spring 1975, Maureen McClain started toprepare for negotiations on behalf of labor client TSI. Theemployers to be served were Maryatt Industries, NationalLinen Service, Exchange Linen Service, and Green GlenLaundry Service, each a linen supply firm, plus AmericanLinen Supply Company and Peninsula Industrial Laundry& Supply, each an industrial launderer. A certain SteamLaundry Drivers' Agreement, applicable to linen supplyemployers, was then in effect with the Union fromNovember I, 1972, to October 31, 1975. Relatedly, acertain memorandum of agreement, amending an earlierindustrial laundry service master agreement, was similarlyin effect from November 1, 1974, through October 31,1975. On June 22, 1975, Union President George Dillonsent written notification to TSI and each employer-mem-ber of intent to reopen contracts.3Matters were dormant until McClain wrote Dillon onSeptember 17, 1975, to request immediate commencementof negotiations with a partial contract proposal enclosed.4From this, an initial meeting occurred September 25. Atthe outset McClain, as principal management negotiator,stated that officials of both linen supply and industriallaundry firms were present as part of a multiemployer unitshe would represent during renewal bargaining. Secretary-Treasurer Albert Velez, then principally representing theUnion in Dillon's absence, objected to this, saying thatlabor contracts covering the two types of businesses hadalways been negotiated separately. The upshot was that allcompany officials stayed on Velez' tacit consent to observ-I Errors in the transcript have been noted and corrected.2 A purpose of the Association is to represent its employer-members incollective bargaining and administration of contracts with labor organiza-tions. American Linen Supply Company, a corporation hereafter calledAmerican Linen, has at all times been an employer-member of theAssociation. It is engaged in rental of garments to mechanics from officesand a plant located in South San Francisco, California, annually providinggoods and services to commercial enterprises in the San Francisco areawhich each, in turn, meet a jurisdictional standard of the Board other thannonretail indirect inflow or indirect outflow. I find that TSI and AmericanLinen are each employers within the meaning of Sec. 2(6) and (7) of the Act,and that the Union is a labor organization within the meaning of Sec. 2(5).3 This notice was also dispatched to several other employers, includingHospital Linens, and a copy was provided David M. Dooley of the Laundryand Linen Supply Board of Trade. Such recipients are occasionally referredto in the record, however no major significance arises therefrom. Inaddition, Peninsula Industrial Laundry and Green Glen Laundry, each arespective signatory to the Industrial Laundry and Steam Laundry con-tracts, eventually departed the ensuing negotiations. TSI had been formed in1974. For certain purposes it supplanted entities known as IndustrialEmployers and Distributors Association (IEDA), which had representedemployers in negotiation of the Steam Laundry contract, and the Peninsulaer status for Jack Keilson, manager of American Linen(and another person from Peninsula). In the course of thismeeting, Velez furnished separate written union proposalsaddressed toward the two contracts up for renewal.Negotiations continued through October and intensified inNovember. On November 18 the Union presented a finaloffer, which was countered by TSI on November 19. Onrejection of this and by preexisting sanction, a strikecommenced November 19 by employees of ExchangeLinen. The following day Maryatt, National Linen, andAmerican Linen each locked out. After this escalation alull covered the surface of things until an exploratoryluncheon meeting resulted in scheduling a further full-dressnegotiation session for December 13. On this date, aSaturday, involved persons commenced meeting at theLansing Street offices of Teamsters Official Jack Goldber-ger.5The parties separated themselves, with unproductivecaucusing and exploratory conversation between Fastiffand Goldberger consuming most of the day. In lateafternoon Sabatino injected proposals that spurred pro-nounced progress in the bargaining. He urged that thepreexisting contract be modified only insofar as languagechange had already been reached on particular subjects,and the parties seek an immediate resolution of economics.Within about an hour wage, pension, and minor fringebenefits were agreed upon. Sabatino wrote down theabbreviated essence of such economics and after finaltinkering resulted in strikeouts, interlineation, and addedphraseology, both Fastiff and Silbert initialed the singlecrude sheet. Goldberger, then anxious to leave, twiceremarked to Fastiff that it should be understood theagreement just concluded applied only to employees oflinen supply firms. Fastiff acknowledged it did, spoke withSilbert about prompt creation of formal language, andtelephoned McClain to advise of developments.6For theirpart, Union officials began arrangments for a membershipmeeting late the following morning.This routine winding down was abruptly shattered whenFastiff (casually accompanied by Silbert) reentered theroom in which his clients had spent the day. RaymondOstrander, Maryatt's division manager, inquired whethercontent of the package just achieved covered AmericanLinen. Fastiff said it did not. With this Ostrander fumedEmployers' Council, which was instrumental in reaching the IndustrialLaundry contract. Overall, TSI represents many more Bay Area employersthan the six embarking on this renewal bargaining.4 All dates and named months hereafter falling September throughDecember are in 1975; those January through April are 1976.5 Goldberger, president of the joint council and officeholder in certainother Teamsters locals, had entered negotiations on behalf of the Unionduring October. Attorney Kenneth Silbert, involved only sporadically in thecourse of bargaining to that point, was also present to advise on matters oflanguage. This particular meeting contemplated that attorney Wesley Fastiffwould principally speak for management, although McClain was presentwhen it started and remained for over an hour until illness caused her toleave. Federal Mediator Sabatino, who had entered the negotiations muchearlier, was present throughout.6 The specific understanding at that point in time was for McClain andSilbert to meet in law offices of the Fastiff firm at 10 a.m. the next day, anddraft what was just resolved on economics plus the noneconomic contractchanges previously agreed to October 28 as reflected in bargaining notesmade that date by Velez. Intent was to allow lawyers upwards of an hour inwhich to produce fully drafted proposals for ratification vote on December14 by affected union membership.113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it should have, and that the blundering failure to haveit that way would leave Keilson unhappy. Ostranderangrily hurried away to telephone Keilson, and in themoments following Silbert overheard a motion voicedamong the remaining employers for a meeting in the Fastiffoffice the next day to see what could be done.7At 10 a.m. on December 14, Fastiff, McClain, Ostrander,Keilson, Herman Miller, general manager of NationalLinen, Mike Marini, an executive official of ExchangeLinen, Silbert, and Goldberger all assembled at theCalifornia Street law offices.8McClain and Silbert immedi-ately commenced drafting and produced an amount ofmaterial sufficient to become three legal-size pages oftyping. As this occurred, Fastiff importuned Goldberger tohear out his clients. Goldberger agreed and discussionensued in another portion of the suite which Silbert neverapproached or did so only in passing. Goldberger listenedas requested. Marini was most vocal, arguing the contractshould cover all employers that had demonstrated solidari-ty to that point and specifically American Linen. Fastiffspoke of resolving an identified issue of commissionearnings for American Linen drivers by future meetingswith Goldberger, who was willing to do this while on otherpoints only offering to report employer views to officials ofthe local union. From this, Fastiff was stimulated torequest that the drafting team couch additional languageappropriate to the industrial laundry contract. About thistime Golberger left for the union hall. The additionaldrafting was done, becoming an unnumbered fourth pagereading as follows:Employees employed in the position of route opera-tor at American Linen, as of November 1, 1975, shallhave the option of remaining covered by the presentcommission arrangement currently in effect at Ameri-can Linen or receiving the wage structure agreed uponby the linen supply companies and the Union.Employees hired to replace route operators who aredischarged for just cause or who voluntarily terminatetheir employment shall be hired at the wages agreed toby the linen supply companies and the Union.Current route operators shall not be dischargeddisciplined or otherwise discriminated against, for thepurpose of causing them to accept the wage structureapplicable to linen supply companies.Route Territory Protection.The route territories currently assigned to routeoperators shall in no way be affected or reduced by thisagreement.All of the pages so drafted were stapled together as asheaf headed "Memorandum of Understanding" andI Ostrander's surrogate concern for Keilson was well founded. At thatpoint in time, American Linen had been charged (in Case 20-CA-10867)with unlawfully locking out employees and investigation on the point wasproceeding. Had TSI settled separately with the Union along lines envisagedby Fastiff, this would arguably have provided support for rationale of thecharge.8 Goldberger would not have been there but for a telephone callrequesting his presence because the Saturday agreement had "blown up.This call, received by him after leaving Lansing Street late the priorafternoon, was made either by Fastiff or Sabatino.s A significantly material difference between the Steam Laundry andsigned by McClain and Silbert. This was taken to the unionhall around noon. As events of the morning unfoldedGoldberger had telephoned back to Fastiff, inquiringwhether the employer position was to expect a singlecontract covering all involved employees. Fastiff assertedthis was their position. Goldberger spoke with Silbertduring this same connection, asking that he so reconfirmwith Fastiff. This was also done, and at his end Goldbergerinformed Dillon of Fastiff's position.9The meeting ofunion members proceeded with 13 employees of industriallaundry firms in a small office and upwards of 100 linensupply drivers in the auditorium. Dillon provided industriallaundry drivers the fourth sheet of the memorandum ofunderstanding, requesting that they discuss it and vote onits terms. He then conducted a ratification meeting fromthe auditorium stage on substantive proposals as set forthin the memorandum of understanding's first three pages. Inthe process, and as somewhat enlarged upon by Goldber-ger from the stage, Dillon characterized negotiations asdifficult and advised that industrial laundry drivers werewithout any employer proposal to increase compensation.A motion from the floor contemplated that linen supplydrivers vote to accept their contract, subject to theindustrial laundry employees reaching a separate onesatisfactory to themselves. Vote was taken on this motionand it overwhelmingly passed. Dillon returned to the smallroom and found the industrial laundry employees hadvoted unanimously to reject what appeared on the unnum-bered fourth page of the memorandum of understanding.Once these matters were crystallized, Goldberger tele-phoned for Fastiff and had his call answered by McClain.She stated Fastiff was no longer at the office, nor wasSilbert, whom Goldberger next asked to speak with. Uponthis, Goldberger advised McClain of developments at theratification meetings, adding significantly that employeeswould appear for work the next day. This advice wassufficient to end the strike/lockout situation as all employ-ers resumed operations on December 15.Cross-communication about happenings of the eventfulweekend took several forms. At the operating level,American Linen driver-salesman Bernard Gross conversedwith Keilson that Monday concerning the ratificationmeeting of industrial laundry employees. He stated thevote "went 13 to zero against the contract" as this group ofemployees relatedly formed a willingness to "go back towork [while we] go on negotiating." Keilson, while havingno recollection of a vote being quoted to him, concededthat some form of rejection decision was one of the"conflicting stories" emanating from employees. In earlyJanuary, Dillon conversed separately by telephone withboth Ostrander and Keilson in context of the basiccollective-bargaining relationship (although these calls hadIndustrial Laundry contracts is the mode of commission earnings applicableto drivers. Controversy between the parties over whether, and how, thisdifference should be affected is actually at the root of the case. Thedistinction has traditionally resulted in linen supply drivers earningsubstantially less overall pay than industrial supply drivers. At the "finaloffer" stage of negotiations, the parties put forth guarded oral proposals onthe point in an effort to entice agreement at that time. the subject remainedof such fundamental concern that Dillon once characterized the "grandfa-thering" prospect which would tie industrial drivers' compensation to alinen supply wage structure as "ruinrous ]" of the industry.114 AMERICAN LINEN SUPPLY COMPANYimpetus from matters treated in the memorandum ofunderstanding). On both occasions Dillon said pointedlythere was no contract in effect, advice which Ostrander atleast grumblingly disputed on grounds the attorneys had"signed [a] contract." As for these attorneys McClain hadvacationed until early January, while during the lateDecember period Silbert began hearing that the employersclaimed a binding contract had been achieved. Thisawareness arose both from "rumors" filtering back and theimplications of a letter dated December 17, written to theUnion by the peripherally involved Dooley. The opposingpositions manifested fully in meetings held during early1976, particularly the second and third of these onFebruary 13 and March 15.On February 13 a major meeting was held to foster someresolution of the then obvious controversy between theparties. For the first time, Fastiff openly and vigorouslymaintained that a contract was in effect based on Silbert'sexecution of the memorandum of understanding on De-cember 14 (coupled with events scant hours later which bythe Association's version of things validated this claim). Onthis occasion Silbert argued back that he had onlytransposed thoughts into formal wording, and such lan-guage as was comprehensively proposed on December 14went unaccepted. The parties did, however, debate com-mission proposals respecting the industrial laundry driversand after intervening route tour by Fastiff and Goldbergermet again on March 15. This time Fastiff asked for theUnion's final proposal on American Linen and Dillon,working with Silbert, rearranged the sought-after 15-per-cent commission basis onto a different time frame of thefuture. Their final product was rejected in the context ofFastiff's continuing theme. By this time Case 20CB-3832was extant, the charge having been filed March 9. On April19, McClain wrote Dillon with the following comprehen-sive recapitulation:This letter is in response to the Union proposalsubmitted on March 15, 1976. in the above-referencedmatter. Textile Service Industries, Inc. (hereinafter the"Employer") reiterates its stated position that theDecember 14, 1975, Memorandum of Understandingconcluded between Textile Service Industries, Inc., onbehalf of American Linen, Exchange Linen, NationalLinen and Maryatt Industries and Local 256 consti-tutes a final and binding agreement between the Unionand the Employer in settlement of the 1975 negotia-tions.Any disputes which arise subsequent to the conclu-sion of a contract concerning the interpretation orapplication of the Agreement are properly submitted toarbitration under the final and binding griev-ance/arbitration procedure set forth in Section XVII ofthe Agreement. The Employer remains ready andwilling to submit any and all disputes arising out of aninterpretation of the Memorandum of Understanding,including any disputes relative to the commissionstructure of American Linen drivers, to arbitration. TheEmployer hereby requests that the Union proceed tosubmit any questions which it considers outstanding tothe arbitration procedure.In specific response to the March 15, 1976, proposalof the Union, it must first be noted that the Union'sproposal is not in accordance with the Memorandum ofUnderstanding. The Memorandum of Understanding,constituting a complete settlement between the parties,included a verbal agreement to the effect that Wesley J.Fastiff and Jack Goldberger would discuss both wheth-er any change in the commission structure of AmericanLinen drivers was necessary and if necessary, what suchalteration would be. Any and all proposals relative toleadmen wage rates, pension benefits and discharge areimpermissible as such issues were settled by theDecember 14, 1975, agreement. Additionally covered inthe December 14, 1975, Memorandum of Understand-ing is the binding agreement to place drivers atAmerican Linen on an hourly wage basis when suchdrivers are either newly hired or select an option to beso compensated (page four of the Memorandum ofUnderstanding). Any discussions outside the scope ofthe commission structure are therefore not permissibleunder the terms of the Memorandum of Understand-ing.The Employer has continued to fulfill all obligationsarising from the December 14, 1975, contractual agree-ment. That agreement included the preliminary obliga-tion to discuss whether there is any factual basis for achange in the commission structure. Wesley J. Fastiff ofthis office has spent considerable time evaluating thecommission structure at American Linen as comparedto the wage rate received by employees at the remain-ing three Employers' locations. Based upon the evalu-ation of Mr. Fastiff and discussions held with Mr.Goldberger, it is the Employer's opinion that there is noneed for a change in the present commission structure.This position is particularly well-founded when onecompares the average weekly rate of earnings ofcommissioned drivers at American Linen with those ofdrivers at the other three places of business. TheAmerican Linen drivers receive respectively $522.50and $324.50 per week in opposition to the $272.50received by drivers at the other three Employer loca-tions. Given the fact that the American Linen driversare presently compensated at a much higher rate thanother drivers for equivalent work, it is the Employers'position that discussions have shown that the commis-sion structure should not be changed.If there is any disagreement with the Employer'sposition, we request that the Union raise such opposi-tion in the proper forum; namely, arbitration. TheEmployer is also willing to further discuss this matter atany mutually acceptable time and place.The stated findings of fact embody several majorresolutions of credibility. These refer most prominently tothe day of December 14, although other specific conflicts intestimony are treated where material to ultimate adjudica-tion. Preliminarily, it must be observed that certainpairings in this saga resulted in sharp ideological orcultural contrast. In addition, the spirit of dealings wassuch that ordinary workings of human nature soon gener-ated some defensiveness among participants. For practicalpurposes, dealings originated with McClain's crisply for-115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmalistic letter of September 17, leading as it did tomutually testy skirmishing by telephone with Velez overhow protocols of opening negotiations would proceed.Early on, a sentiment welled up in union representativesthat TSI's strategy was to junk long-established informalityexisting between essential parties of interest, and thisconsequence grew ever more real when their mail broughtrepeated scoldings from McClain as to tempo, tone, andtrend of the bargaining process.'? On a more personallevel, Dillon failed to conceal some measure of dismay withhow McClain projected herself.TIThis background must be fully understood, lest theassessment of testimonial reliability appear formulatedroutinely. The critical witness was Goldberger. I find himsuperbly credible, actually possessed of impeccable recall,and so steeped in the collective-bargaining process thatevery nuance he experienced during this course of negotia-tions was encapsulated in a well-disciplined memoryprocess. Aside from fundamental demeanor factors ofassurance, composure, projection, emphasis, and consisten-cy, Goldberger answered from the viewpoint of one longtrained to remember salient events until there was no needfor continued retention. Such acumen does not necessarilyleap from these pages of transcript. But in the harsh realityof a hearing situation his version of the facts, frombeginning to end, gave every appearance of resoundingaccuracy. This obtains, even though one must sometimesprovide gloss to his Runyonesque manner of speaking.12The process of evaluating Silbert's testimony differs essen-tially in kind, not in degree. He astutely fulfilled each roleassigned him over the passage of many months. He talkedformally or informally as the occasion required. He draftedwith precise care and, most importantly, he recalled withimpressive detail just what was said to him by variousadversarial speakers. Velez displayed an excellent recollec-tion and Dillon, while less so as he waffled on peripheralpoints, sufficient to assuredly accept his testimony of atleast never assenting to any manner of single-employerbargaining, and that he pointedly informed both Ostranderand Keilson by very early 1976 that they were yetuncontracted with his organization.Management's case rests pivotally on the testimony ofMcClain. Assessment of her credibility is intertwined withan understanding of how negotiations evolved from theemployer side. Personifying a new elan to spearhead thereconstituted force TSI had become, McClain foresaw theOctober 31 date as one upon which an entire strategy couldhinge. It conveniently permitted assertion of broadlybased, multiemployer bargaining and, relatedly, allowedformulation of strike contingency planning. This became10 This characterization is based on letters dated during September andOctober that were larded with vexing phraseology, including "intransi-gence." "unilaterally [and ] absolutely refused," "unreasonable," "inflexibleposition," and "egregious breach of [Dillon's] duty to bargain in goodfaith." This is not to say that provocation was not occasionally present towhich McClain might reasonably react, nor that her rhetoric was beyond thebounds thought in some quarters to constitute effective labor relationstactics." A spectre of male chauvinism stands just outside the facts of this case.While routinely denied as a factor, it was nonetheless within the awarenessof counsel for TSI and certainly a matter of profound subjective exaspera-tion to McClain. I expressly avoid any finding of fact on the point, itsufficing to note the observable truth that Dillon and Goldberger were each.the chosen path, and origin of a preconceived notion thatadroitly timed unleashing to labor relations weaponrywould more than suffice to rout the Union. In severalsignificant regards, I believe McClain was oblivious torealities of the collective-bargaining process. At the outseton September 25, her claim of multiemployer bargainingcoextensive with TSI membership then present was re-buffed. When voiced anew with Dillon and Goldberger,the notion was simply ignored as internal procedures of theUnion led to timely strike sanction for its membersemployed by linen supply firms. Proceedings on a concur-rent UC petition gave McClain leverage on the disputedsubject of supervisors but had no other relevance bearingon negotiations generally. Granting this and other develop-ments, the essential goal of contract settlement remainedunfulfilled as of December 13.The entire case centers on that weekend. Fastiff was castinto the role of management's chief spokesperson, withonly the briefest orientation of a luncheon meeting severaldays earlier. His inappropriate gropings for some manifestrole brought brief illusion of success. The satisfactionlasted scant minutes, and dissolved into baleful embarrass-ment as his own clients bruited loudly over fundamentalmisconception of objectives. Ironically, these extremesstraddled the occasion of Fastiffs telephone call toMcClain, gloatingly, albeit baselessly, advising of apparentsettlement brought readily by his involvement of only Iday.'3On December 14, McClain fulfilled her majorresponsibility of the morning, participation in draftinglanguage of contract proposals. As this proceeded, she alsoknew that some assemblage of union members at least"akin to ratification" was imminent. Further, her move-ments of the morning brought intermittent involvementwith Fastiff and clients as they clustered inveiglinglyaround Goldberger. At the end she was the only attorneyleft when his final call arrived. Consistent with thedynamics of various personal involvements that day, twoothers (Fastiff and Silbert) were first asked to be spokenwith. Only then did Goldberger transmit news from theunion hall. To comprehend what was being said, the hearerneeded some semblance of understanding what actuallytranspires in the rowdy, unparliamentary atmosphere of aSunday membership meeting where upwards of a hundredpersons are gathered and a major strike situation hasreached 4 weeks' duration and is threatening to impinge onthe year-end holiday season. Goldberger's words wereplain enough.'4She claimed to have heard somethingin relation to McClain, not only of the other sex but of at least anothergeneration.12 See "Damon Runyon," Twentieth Century Authors, Kunitz andHaycraft, The H. W. Wilson Company (1942), pp. 1211-12.13 Notably this was the second time in consecutive months that amanaging partner of the law firm had claimed settlement of the knottynegotiations. In early November, senior partner Arthur Mendelson report-edly also made a contract upon only limited effort. This phantomagreement, one oddly enough the supposed repudiation of which was notseriously protested, stands as but another indication of confusion, impreci-sion, and Pollyannaism among TSI's representatives. It was never more thanpure fiction, a conclusion I base on Goldberger's typically credible denial.14 His recollection of her response was prompted by use of an affidavit.116 AMERICAN LINEN SUPPLY COMPANYradically different.'5In this I am convinced she is totallymistaken and therefore may not be credited as to thiscrucial exchange. Throughout the time since September,McClain had been preoccupied with a rigid bargainingstrategy, one designed to legitimatize a lockout by employ-ers should the opportunity present itself. In the process,subtle personal and institutional factors, upon which anextended course of bargaining is actually resolved, werelargely ignored. These factors, unglamorous as they mightseem, required methodical attention to the real issues indispute and a degree of attentive participation that permit-ted actually hearing what the other side said, free ofoveroptimism that their curmudgeonly persistence hadsomehow withered. But Goldberger, who started learningthe process fully a decade before McClain was even born,knew well and clearly what was to be patiently achieved.16He spoke only of the strike/lockout dynamics, having justseen a vote among members of the local union offering todo no more than return to work. This would have had nonecessary effect on continuation of the TSI lockout had theAssociation so chosen, except that McClain mistakenlytook his words to be saying contract agreement wasconfirmed. Resumption of operations followed as shedisseminated her perception to managers of the Associa-tion's employer-members. The "concrete preparations"formulated months earlier, lay crumbled beyond recogni-tion. This credibility resolution is harmonious with otherrelated events involving McClain, particularly insofar as Ireject her testimony that any union negotiator assented tomultiemployer bargaining, or that Goldberger was recep-tive on December 14 to some form of arbitral conclusionfor the industrial drivers' commission issue.Fastiff's testimony is critical only regarding factual issuesof whether Goldberger joined the notion of superimposingan arbitration process to hoped for contract agreement onall other matters. I declare first that, as to issues of this casegenerally, Fastiff was not a reliable witness. Whether frominattention, overcommitment, or confusing this with otherbargaining chronologies, I find little of value in hisrecollection of events. By placing Goldberger still at theDecember 13 meeting, when Ostrander's outburst oc-curred, is pure error, and as to December 14, he is utterlyunconvincing with respect to a claim of plainly tellingIts substance, that of routine hope that "we can work out the industrialagreement" was mere civility at most since Goldberger well knew this wasyet to be done as to the paramount subject of commission earnings. Iexpressly attach no significance to this same affidavit containing referenceto the conversation as one originating in a telephone call to Fasiff.it Her testimony was that Goldberger said the agreement was accepted,and the parties had "a deal" without conditional or tentative qualification.16 The comparison of this sentence is taken from "Martindale-HubbellLaw Directory." vol. 1 (1977), p. 673, read in conjunction with tr. p. 414.IT A separate factual point relates to whether Goldberger telephonedFastiff around midday on December 14 to verify that TSI insisted on onecontract for all. Fastiff "absolutely believed" this did not occur, and for thesame reason as I unfavorably assess his testimony in general this denial isdiscredited. Aside from factors of probability and demeanor, the contrarywas adequately established by testimony of Goldberger, Silbert. and evenDillon (who eavesdropped the conversation as he did the later one withMcClain). Curiously. the statements exchanged during this conversationwere not detrimental to TSI's case, and constitute a basis for saying thateven though the Union had anxiously steered a "major concession" out ofnegotiations on December 13, they were still cautious enough to inquirewhether this stood up into the next day. When Fastiff denied that it did (bysaying TSI would only abide a contract covenng all members), this postureSilbert that a "side agreement" was achieved on thecommission problem and this would ultimately become thefinal step of contract resolution. This leads to the funda-mental question of whether he effectively extracted such aconcession from Goldberger in the hour or so the latter wasat the law firm's office that morning.17 I find that Fastiffdid mention arbitration, but the prospect went no furtherthan that. Goldberger's role of the morning must be kept inperspective. He was at these offices only in an ambassado-rial role, cajoled into discussion with his adversaries andbadgered in the process by unwelcome verbiage from anintensely disliked Marini. Such ambience would hardlynurture "side agreement" on the controversial technique ofusing arbitration to resolve an interest dispute. Fastiff'ssuspect testimony bears seed of its own destruction, when itis further noted that he hopelessly mischaracterized thephenomenon of interest arbitration. Such a procedure,primarily a creature of public sector employment and rarein effectuation elsewhere,tsrequires criteria, commitment,and some clear mechanism of effectuation. Fastiff averredthat under this arbitral approach, unresolved matters"would go to the contract grievance procedure" and it was"correct ... that grievance procedure and arbitrationwould be the final resort in event that agreement could notbe reached [with] Goldberger." The question becomes"what contract"? Surely not that of linen, one prosaicallysetting out matters cognizable only in grievance arbitra-tion. Nor the expired industrial contract, containing anarbitration clause which was actually sought to be repealedby the Union. The quandary arises artifically because noarrangement of this type was remotely viable, and Fastiff'sself-servingly labeled "novel suggestion" nothing morethan fanciful legerdemain. His proclivity for mischaracteri-zation was further illustrated by garbled testimony aboutGoldberger's supposed role in overall dealings, and gratui-tously imprecise projection of how the Union's refusal toaccept offers would cause employees to "stay on strike andthat would be the end of it." Two final observations beforeending treatment of Fastiff's recollection. Ostrander, him-self a rather careful witness and possessed of good memoryfor detail,t9recalled how on December 14, Goldberger didnot concede American Linen would be covered by anyagreement reached, only that he would see Dillon about itwas tacitly accepted for purposes of the Union's own internal ratificationprocess (keeping in mind that it never relented from pressing for customaryseparate contracts over the two distinct industry functions).is On a national basis, one well-publicized instance of genuine interestarbitration is the basic steel industry's Experimental Negotiating Agreement(see 94 LRR 301 (1977)). The process is closely circumscribed by labormanagement factions and the Board itself, which holds it to be anonmandatory subject of bargaining under the Act. Columbus PrintingPressmen Union No. 252 (The R. W. Page Corporation), 219 NLRB 268(1975).19 Ostrander unconvincingly denied the testimony of Dillon concerningtheir telephone conversation in early 1976. As to this I accept Dillon'sversion. On another point, a particular interrelationship that arises fromOstrander's testimony should be noted. He expressly verified that Keilsonhad, prior to January 15. remarked how rejection of proposals by industrialdrivers was among the "conflicting stories" he (Keilson) was hearing.McClain has testified that following Goldberger's sobering assertion onJanuary 15 about "the industrial portion [not being] accepted," shecaucused with Fastiff and clients, then returned to contend "this was thefirst time we had heard there were any problems with ratification." Theconfiguration casts further serious doubt on McClain's credibility in both(Continued)117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore final commitment. To testify otherwise that anexperienced trade unionist would cavalierly agree in thisfashion is nonsensical, particularly where this is coupledwith misstatement of principles. Finally, and most signifi-cant, there was no suggestion that the claimed agreementfor arbitration be reduced to writing. Fastiff spoke to thispoint in terms of honorable assurances, a portion of histestimony that warrants comment only to say that everyprobability of the situation would have called for just theopposite approach.Other witnesses for the Association contribute nothing ofvalue to its case. Herman Miller had but sparse recollectionof happenings in his presence, while Keilson's breezinessdid little to conceal a recollection so faulted in confusion asto be sternly rejected. Of nonattorneys, Ostrander was byfar the most impressive; however, such specifics and flavoras he added skirt essence of the case. The incisive mannerin which I resolve credibility is not to be taken as inferringdeliberate falsehoods have been advanced. Rather, Ibelieve quite assuredly that the factual version adduced tosupport Case 20-CB-3832 departs from what really oc-curred because of programmed suggestibility emanatingfrom expectations rooted in superficially artful strategies,and personal disinclination to be an effective listener.In summary form, the course of bargaining was notparticularly complex or unique. The Union sought gener-ous concessions in each of the contracts it administered.Negotiations rather automatically focused on coverage ofthe numerically larger linen group. By October 28 the talksyielded sufficient partial agreement on certain noneconom-ic subjects that Velez made written note of highlights. Asignificant bargaining session occurred November 5 atwhich Silbert plainly squelched the idea of considering thetalks jointly applicable to TSl's total membership (as hererepresented) and some exchange was made on the subjectof industrial drivers' commission. However, the topicfoundered as the Union pressed for uniformity withPeninsula at 15 percent of an appropriate base in routesales. Strike sanction was granted the linen group, andcrisis bargaining over November 18 and 19 brought theparties to impasse. The ensuing strike/lockout left acrippled industry and over 100 members of the Union idle.Both sides negotiated vigorously on December 13 and weremutually anxious to settle. Goldberger, faithful to his credoof devoting fullest assistance to the cause, appearedinnocently at Fastiffs office on December 14. He wasprimarily rewarded with harangue from Marini and Fas-tiff's frantic cajolery, relieved only by Silbert's cool inquiryof whether the Union at least desired a lawyer-likerendering of "grandfathering" language with respect toindustrial laundry drivers' commission wage structure.Goldberger's uncomfortable involvement ended with a callto his fellow unionist Dillon, advising that he would shortlybe at the hall with employer proposals. Happenings soon toqualitative terms and respecting the associated ability to have comprehend-ingly communicated with others over subtleties of this case.20 In its brief, the Association cited many cases standing for theproposition that subsequent dealings may constitute evidence of how acollective-bargaining agreement is reached. I have considered each of theseand find all are fully distinguishable on the facts. Here, the entire course of1976 dealings was amply explainable in terms of ordinary phraseology ofbusiness correspondence. an official position of the Union that was extantfollow at union premises created, as a matter of law, acomplete agreement for the linen supply firms on conditionsubsequent that industrial drivers be satisfactorily contract-ed and that TSI would later come to accept such bifurca-tion. Fulfillment of a condition was found not met byrevelations when Dillon stepped from the large hall to thesmaller meeting room. Thus tentativeness of the linencontract prevailed while the other awaited a negotiatedresolution. At this point in time, union functionaries seemto have comprehended the TSI position better than its owncounsel. I say so because they clearly posed choices andsubchoices to their members, free of the simplistic notionthat refusal to agree on a broader, one-contract level asdemanded by the Association necessarily meant thateconomic warfare of the past 4 weeks would continue. Ineed not speculate on what situation would have obtainedwere TSI not to have dissolved its lockout. Whatevermisperceptions caused this are irrelevant to decision hereon issues that address only Sections 8(a)(5) and 8(b)(3) ofthe Act. The hasty resumption of operations, effectuationof immediate wage and benefit changes, and rebirth ofbasic dealings within a recognized collective-bargainingrelationship hold no connection to the key finding thatnothing more than one conditional contract evolved fromthis untidy effort of so many.20Accordingly, I render as conclusions of law that TSI, andits employer-member American Linen, by refusing tobargain with the Union upon request, have violatedSection 8(a)(5) of the Act, and that the Union has in nomanner violated the Act as alleged.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 21The Respondents, Textile Service Industries, Inc., andAmerican Linen Supply Company, their officers, agents,successors, and assigns, shall:I. Cease and desist from:(a) Failing and refusing to bargain with Local 256,Laundry and Cleaning Drivers, affiliated with Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, in regard to wages, hours, andother terms and conditions of employment for employeesof American Linen Supply Company employed in anappropriate bargaining unit as performing the work ofdrivers, salesmen, and route leadmen at the South SanFrancisco facility, but excluding office clerical employees,guards, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:no later than January 8, and significance of at least the Union's unfair laborpractice charge filed April 9.21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.118 AMERICAN LINEN SUPPLY COMPANY(a) Upon request, bargain with Local 256, Laundry andCleaning Drivers, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, relative to the bargaining unit described inparagraph l(a) above and, upon further request, execute awritten contract incorporating any agreement reached.(b) Post at its South San Francisco, California, place ofbusiness copies of the attached notice marked "Appen-dix."22Copies of said notice, on forms to be provided bythe Regional Director for Region 20, after being dulysigned by Respondents or an authorized representative,shall be posted by it immediately upon receipt thereof, and22 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to abe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondents to ensure that such notices arenot altered, defaced, or covered by any other material.(c) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith.IT IS FURTHER ORDERED that the consolidated complaintin Case 20-CB-3832 be severed and dismissed in itsentirety.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."119